Title: To John Adams from William Vernon, 25 November 1794
From: Vernon, William
To: Adams, John



Dear Sir
Newport Rhode–Island 25th Novemr. 1794

I hope the Length of Time since I had the Honor of paying my Respects to you, will be no Objection to your granting my present Request, that is of great Consequence to me—
In the Month of May last I had a Concern in the Ship Ascention, Saml. Chase Master, which enter’d the Harbour of the Havanna with 198 Negroes, where they were sold, principally upon a long Credit, to the Amount of upwards of 23,000 Dollars and the said Ship return’d Home to Newport in July—therefore it is become absolutely necessary to send the Ship back, in Order to receive Payment for this large Sum, in Molasses, and the other Produce of the Island—
The Owners of the Ship think that she will not be permitted to enter the Port without a special Licence from their Excellencys, the Commissioners from the Court of Spain to the United States of America; In Order to obtain that Permission they present a Memorial to their Excellencys, which I have taken the Liberty to inclose; and hope through your kind Influence it will be granted—
The Bearer, Captn Joseph Gardner, we have sent especially upon this Occasion, to whom we have given the Merchants Acct. Sales and Acct. Currt. at the Havanna, to produce as Vouchers to our Petition.—As the Ship goes empty we would offer to carry One Thousand or Five Hundred Barrels of Flour for the Government, at the very lowest Freight; and as the Season is too far advanced to send the Ship to New York or Philadelphia, we will be at the Expence of freighting said Flour from New–York to Newport.—If this may be thought serviceable in obtaining the Permission we will chearfully comply therewith.—Captn. Gardner will pay any Expence that may arise on this Affair.
I am with every possible Regard and Respect / Your most obedient, & / most humble Servant

Wm. Vernon
P.S. I was inadvertently drawn into this Adventure, and shall think my self happy, in obtaining my Property again, which is too much to loose.

WV.
